DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 1 – 10 and 12 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vorwerk (DE 9110171 U1) as cited by Applicant in view of Nolan et al. (U. S. Patent Publication No. 2012/0137465 A1).
Regarding independent claim 1, Vorwerk teaches a steam mop (steam cleaning mop, 1) comprising: a housing (housing body, 8) comprising a foot assembly (floor care part, 21) movable along a surface to be cleaned (Fig. 1) and an upright handle assembly (Annotated Fig. 1) coupled with the foot assembly (21); the upright handle assembly including a portion defining a cavity (heating generator, 15 is embodied within the steam mop, thus defining a cavity for the heating chamber to occupy; Fig. 1) a steam generator (heating chamber, 15) mounted within the cavity (heating generator, 15 is embodied within the steam mop, thus defining a cavity for the heating chamber to occupy; Fig. 1); a supply tank receiver (receiving chamber, 29) provided on the upright handle assembly (Annotated Fig. 1); a supply tank (tank, 9) removably coupled with the supply tank receiver (29) and fluidly coupled with the steam generator (15) via the supply tank receiver (29; Fig. 5); a fluid distributor (suction pipe, 12) fluidly coupled with an outlet of the steam generator (15; Paragraph [0067]); and a cleaning pad (Annotated Fig. 1) mounted to the foot assembly (21) and positioned to contact the surface to be cleaned (Fig. 1); wherein the upright handle assembly comprises a cover (Annotated Fig. 1), the cover (Annotated Fig. 1) positioned over at least a portion of the supply tank receiver (29; Annotated Fig. 4), and the cover including a cutout (10) through which a portion of the supply tank (9) is visible from an exterior of the steam mop (Annotated Fig. 1) when the supply tank (9) is coupled with the supply tank receiver (29; Annotated Fig. 1).  

    PNG
    media_image1.png
    516
    555
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    517
    490
    media_image2.png
    Greyscale

	Vorwerk does not explicitly teach a cover operably coupled to the portion of the upright handle assembly.
Nolan, however, teaches the steam mop comprising a cover (front enclosure, 40) operably coupled to the portion of the upright handle assembly (400; Fig. 13).
It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to modify the stem mop of Vorwerk to explicitly include a cover operably coupled to the portion of the upright handle assembly, as taught by Nolan, to provide an upright steam mop that has the capability for a user to access the inside components of the steam mop.  Having a cover operably coupled to the steam mop allows for maintenance to be performed routinely, thus saving costs and time.
Regarding claim 2, Vorwerk, as modified, teaches the steam mop wherein the supply tank receiver (29) comprises a platform (Fig. 4) supporting the supply tank (9), and the cover (Annotated Fig. 1) encloses the platform (Fig. 1).  
Regarding claim 3, Vorwerk, as modified, teaches the steam mop wherein the platform (Fig. 4) comprises a valve seat (collar, 31) for fluidly coupling with the supply tank (9).  
Regarding claim 4, Vorwerk, as modified, teaches the steam mop wherein the cover (Annotated Fig. 1) extends at least partially over the supply tank (9; Annotated Fig. 1).  
Regarding claim 5, Vorwerk, as modified, teaches the steam mop and further comprising hand grips (26, 27; Fig. 2) provided on the supply tank (9), wherein the hand grips are provided outside the cover (Annotated Fig. 1).  
Regarding claim 6, Vorwerk, as modified, teaches the steam mop wherein a portion of the supply tank (9) projects above the cover (Annotated Fig. 1).-39- 71189-4783  
Regarding claim 7, Vorwerk, as modified, teaches the steam mop wherein the steam generator (15) is provided on the upright handle assembly (Annotated Fig. 1) below the supply tank receiver (29), and the cover encloses the steam generator (15; Annotated Fig. 2).  
Regarding claim 8, Vorwerk, as modified, teaches the steam mop further comprising a pump (pump, 11) in fluid communication with the supply tank (9) and the steam generator (15), wherein the cover (Annotated Fig. 1) encloses the pump (11; Fig. 5).  
Regarding claim 9, Vorwerk, as modified, teaches the steam mop wherein at least a portion of the supply tank (9) is formed of a transparent or tinted translucent material (Paragraph [0059]).  
Regarding claim 10, Vorwerk, as modified, teaches the steam mop wherein the cover (Annotated Fig. 1) comprises multiple cutouts (Figs. 3 and 4) in register with the supply tank (9; Figs. 3 and 4).  
Regarding claim 12, Vorwerk, as modified, teaches all of the elements of claim 1 as discussed above. 
Vorwerk does not explicitly teach the steam mop further comprising a filter assembly configured to filter liquid passing out of the supply tank, wherein the filter assembly is incorporated with the supply tank, such that the supply tank and filter assembly are removable as one unit from the upright handle assembly.  
Nolan, however, teaches the steam mop further comprising a filter assembly (70) configured to filter liquid passing out of the supply tank (64), wherein the filter assembly (70) is incorporated with the 

    PNG
    media_image3.png
    712
    531
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stem mop of Vorwerk to further include a filter assembly configured to filter liquid passing out of the supply tank, wherein the filter assembly is incorporated with the supply tank, such that the supply tank and filter assembly are removable as one unit from the upright handle assembly, as taught by Nolan, to provide an upright steam mop that has a removable steam module for portable, above-floor steam cleaning. The steam mop would be capable of both floor and above-floor steam cleaning.
Regarding claim 13, Vorwerk, as modified, teaches all of the elements of claim 12 as discussed above. 
Vorwerk does not explicitly teach the steam mop wherein the filter assembly is slidably mounted to the supply tank.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stem mop of Vorwerk to further include the filter assembly is slidably mounted to the supply tank, as taught by Nolan, to provide an upright steam mop that has a removable steam module for portable, above-floor steam cleaning. The steam mop would be capable of both floor and above-floor steam cleaning.
Regarding claim 14, Vorwerk, as modified, teaches all of the elements of claim 12 as discussed above. 
Vorwerk does not explicitly teach the steam mop wherein the filter assembly comprises a filter housing and a filtration medium provided in the filter housing, a valve assembly coupled with the supply tank receiver.  
Nolan, however, teaches the steam mop (400) wherein the filter assembly (70) comprises a filter housing (Paragraph [0045]) and a filtration medium provided in the filter housing (Paragraph [0045]), a valve assembly (52) coupled with the supply tank receiver (Fig. 13; Paragraph [0045]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stem mop of Vorwerk to further include a filter housing and a filtration medium provided in the filter housing, a valve assembly coupled with the supply tank receiver, as taught by Nolan, to provide an upright steam mop that has a removable steam module for portable, above-floor steam cleaning. The steam mop would be capable of both floor and above-floor steam cleaning.
 Regarding claim 15, Vorwerk, as modified, teaches all of the elements of claim 14 as discussed above. 
Vorwerk does not explicitly teach the steam mop wherein the supply tank receiver comprises a platform enclosed by the cover, and the filter housing comprises a lower surface abutting the platform.  
Nolan, however, teaches the steam mop (400) wherein the supply tank (64) receiver comprises a platform (40) enclosed by the cover (42; Fig. 13), and the filter housing (Paragraph [0045]) comprises a lower surface abutting the platform (40; Fig. 13).  

 Regarding claim 16, Vorwerk, as modified, teaches all of the elements of claim 12 as discussed above. 
Vorwerk does not explicitly teach the steam mop wherein the cover encloses the filter assembly and forms a pocket for insertion of the supply tank and the filter assembly.-40- 71189-4783 
Nolan, however, teaches the steam mop (400) wherein the cover (42) encloses the filter assembly (70) and forms a pocket for insertion of the supply tank (64) and the filter assembly (Fig. 13; Paragraph [0045]).-40- 71189-4783 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stem mop of Vorwerk to further include the supply tank receiver comprises a platform enclosed by the cover, and the filter housing comprises a lower surface abutting the platform, as taught by Nolan, to provide an upright steam mop that has a removable steam module for portable, above-floor steam cleaning. The steam mop would be capable of both floor and above-floor steam cleaning.
 Regarding claim 17, Vorwerk, as modified, teaches all of the elements of claim 1 as discussed above. 
Vorwerk does not explicitly teach the steam mop further comprising a controller operably coupled with the steam generator and having a user interface provided on the cover.  
Nolan, however, teaches the steam mop (400) further comprising a controller (controller, 404) operably coupled with the steam generator (Paragraph [0066]) and having a user interface provided on the cover (Fig. 13).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stem mop of Vorwerk to further include a controller operably coupled .

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vorwerk (DE 9110171 U1) as cited by Applicant in view of Vrdoljak et al. (U. S. Patent No. 8,667,637 B2).
Regarding claim 11, Vorwerk, as modified, teaches all of the elements of claim 1 as discussed above. 
Vorwerk does not explicitly teach the cover comprises two cutouts in register with the supply tank, wherein the cutouts are provided on opposing sides of the cover.  
Vrdoljak, however, teaches the steam mop (10) wherein the cover (11) comprises two cutouts (19; one on each side of the cover, 11) in register with the supply tank (21), wherein the cutouts (19) are provided on opposing sides of the cover (11; Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steam mop of Vorwerk to further include the cover comprises two cutouts in register with the supply tank, wherein the cutouts are provided on opposing sides of the cover, as taught by Vrdoljak, to provide a user to view the supply tank from either side of the mop. 

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vorwerk (DE 9110171 U1) as cited by Applicant in view of Paliobeis (U. S. Patent Publication No. 2012/0047677 A1).
Regarding claim 18, Vorwerk, as modified, teaches all of the elements of claim 1 as discussed above. 
Vorwerk does not explicitly teach the steam mop wherein the supply tank removably coupled with the supply tank receiver is a first supply tank, and the cover comprises a second supply tank.  
Paliobeis, however, teaches the steam mop wherein the supply tank removably coupled with the supply tank receiver is a first supply tank (tank for cap, 230), and the cover comprises a second supply tank (tank for cap, 234; Fig. 3).  
.

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vorwerk (DE 9110171 U1) as cited by Applicant in view of Kasper et al. (U. S. Patent No. 6,898,820 B2).
Regarding claim 19, Vorwerk, as modified, teaches all of the elements of claim 1 as discussed above. 
Vorwerk does not explicitly teach the steam mop further comprising a viewing window provided on an upper surface of the foot assembly for viewing at least one of the cleaning pad or steam distributed by the fluid distributor.  
Kasper, however, teaches the steam mop (Fig. 3) further comprising a viewing window (870) provided on an upper surface of the foot assembly for viewing at least one of the cleaning pad or steam distributed by the fluid distributor (Fig. 3; Col. 12, lines 1 – 20).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stem mop of Vorwerk to further include a viewing window provided on an upper surface of the foot assembly for viewing at least one of the cleaning pad or steam distributed by the fluid distributor, as taught by Kasper, to provide an upright steam mop that allows the user to verify the condition of the cleaning pad.

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vorwerk (DE 9110171 U1) as cited by Applicant in view of Chen (U. S. Patent Publication No. 2006/0090284 A1).
Regarding claim 20, Vorwerk, as modified, teaches all of the elements of claim 1 as discussed above. 
Vorwerk further teaches a coupling joint coupling the upright handle assembly to the foot assembly for movement of the upright handle assembly front-to-back; and a steam conduit in fluid communication with the fluid distributor and extending through the coupling joint.

Chen, however, teaches the steam mop (Fig. 3) being a multi-axis coupling joint (pivotal element, 161F) swivelably coupling the upright handle assembly to the foot assembly for movement of the upright handle assembly front-to-back and side-to-side (Fig. 3; Paragraph [0025]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stem mop of Vorwerk to further include a multi-axis coupling joint swivelably coupling the upright handle assembly to the foot assembly for movement of the upright handle assembly front-to-back and side-to-side, as taught by Chen, to provide an upright steam mop that has the capability of swiveling in all directions to allow user to reach had to access areas.
Response to Arguments
Applicant's arguments filed September 22, 2020 with respects to rejected claims 1 – 20 under 35 U.S.C. 102 and 103 have been fully considered and they are persuasive; therefore the rejection has been withdrawn
Applicant's arguments filed September 22, 2020 with respects to amended claims 1 – 20 have been fully considered, however, after further consideration and in view of the amendment presented, a new grounds of rejection is made. Vorwerk remains applicable to teaching the structural limitations of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATINA N. HENSON/             Examiner, Art Unit 3723   

/MONICA S CARTER/             Supervisory Patent Examiner, Art Unit 3723